The Supreme Court affirmed the judgment of the Common Pleas on October 2nd, 1882, in the following opinion:
Per Curiam.
The point reserved — acquiesced in by the plaintiffs in error— necessarily presupposed that the money was paid to the defendants in their official capacity as Commissioners. If that fact had been in dispute, the defendants should have excepted to the reservation, and insisted that it should be submitted to the jury. A reservation can properly, be only on facts agreed to or found by the jury. It cannot be in doubt that if the defendants held the money as Commissioners of the county, it could not be levied on by an attachment execution.
Judgment affirmed.